Porter, J.
(concurring specially) : I think the court should declare as a matter of law, from its knowledge of conditions in the oil-and-gas territory, that witnesses of experience can testify with reasonable accuracy to what number of wells would be required properly to develop .the land embraced in the lease, including such wells as would reasonably be necessary to protect *371the land from drainage from other wells; and that, since judicial knowledge takes the place of proof, we should hold that the action to forfeit or cancel the lease can not be maintained because it appears that the plaintiffs have an adequate remedy in an action for damages.